Name: Commission Regulation (EEC) No 3899/87 of 22 December 1987 fixing the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 365/6324. 12. 87 COMMISSION REGULATION (EEC) No 3899/87 of 22 December 1987 fixing the import levies on sugar beet and sugar cane THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), and in particular Article 15 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 'of 30 June 1981 on the common organization of the market in sugar (2), as last amended by Regulation (EEC) No 229/87 (3), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the applica ­ tion of levies on sugar (4), as last amended by Regulation (EEC) No 1428/78 0, provides that the levy applicable to these products is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marke ­ ting year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas Council Regulation (EEC) No 2658/87 intro ­ duces from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of forign trade and replacing the present nomenclature ; HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 (1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 256, 7. 9 . 1987,p. 1 . 0 OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 25, 28 . 1 . 1987, p. 1 . b) OJ No L 151 , 30 . 6 . 1968, p. 42. M OJ No L 171 , 28 . 6. 1978 , p. 34. No L 365/64 Official Journal of the European Communities 24. 12. 87 ANNEX to the Commission Regulation of 22 December 1987 fixing the import levies on sugar beet and sugar cane (ECU/tonne) CN Code (*) Import levies 121291 10 83,42 1212 91 90 286,77 1212 92 00 57,35 0 See Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ).